Citation Nr: 0817305	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-25 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 2000 to May 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Milwaukee, Wisconsin, which granted service connection 
for GERD and assigned a disability rating of 10 percent.

In his August 2006 VA Form 9, the veteran requested a hearing 
at the Central Office in Washington, DC before a member of 
the Board.  A hearing was scheduled for November 2007, but 
the veteran failed to appear.  He has not provided an 
explanation for his failure to appear or requested a new 
hearing.  As such, the Board may proceed with appellate 
review.  See 38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran's service-connected GERD is not manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, and is not productive of considerable 
impairment of health.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7346 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board notes that the Court recently issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006).  

In the present case, the veteran's claim was granted, a 
disability rating and effective date assigned, in a February 
2005 decision of the RO.  The August 2004 VCAA letter has 
served its purpose and VA's duty to notify under § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  As such, a discussion of whether sufficient notice 
has been provided for an increased compensation claim is not 
necessary because the Court articulated that the Vazquez-
Flores notice requirements apply to a claim for increase and 
not to an initial rating claim as is the case here.

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under § 5103(a) was 
harmless.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
January 2005 and May 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The January 
2005 and May 2006 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate for the purpose of 
adjudication of the veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating 

The veteran asserts that he is entitled to an initial rating 
in excess of 10 percent for GERD.  In his December 2005 
notice of disagreement, he contended that he experiences pain 
upon swallowing, pain in the throat area, mild to severe 
occasions of nausea, and that he has woken at night with a 
burning sensation in his nose and throat, acid aftertaste in 
his mouth, and vomit on the bed.  Subsequently, in a June 
2006 statement, he argued that his service-connected 
condition interferes with school and his daily routine, and 
that medication has made his throat pain more bearable.  For 
the reasons that follow, the Board concludes that an 
increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

As an initial matter, the Board notes that GERD is a 
condition not listed under any of the diagnostic codes.  When 
an unlisted condition is encountered it is permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2007).  Here, the veteran's GERD is rated by 
analogy under Diagnostic Code 7346, pertaining to hiatal 
hernias.  See 38 C.F.R. § 4.114.

Under Diagnostic Code 7346, a 10 percent rating for hiatal 
hernia requires two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, DC 
7346.  A 30 percent rating requires persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Id.  A 60 percent rating 
requires symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  Id.  
The veteran is currently assigned a 10 percent rating for his 
GERD.  

Service medical records reveal that in March 2003 the veteran 
complained of frequent heartburn.  He was diagnosed with GERD 
and treated with Zantac.

Following service separation, the veteran received treatment 
for GERD from Burnett Medical Center in December 2003.  The 
veteran complained of having a recurring sore throat after he 
discontinued several months of treatment, dry throat in the 
mornings with phlegmy sensation, and a swollen and tight 
throat.  He also reported a lump sensation (globus 
pharyngeus), nasal congestion, some secretions, post-nasally 
at times, occasional sinus pressure headaches, but no 
stigmata of sinusitis.  Some neck and back pain was noted.  
The veteran was again diagnosed with GERD as well as 
laryngopharyngeal reflux.  He was directed to take Nexium.

Undated treatment notes from the MN Ear Head & Neck Clinic, 
received by the RO in October 2004, show complaints of 
difficulty swallowing, constant heartburn, recurring sore 
throat, dry throat and mouth, and swollen and tight feeling 
in the throat.  The veteran did not experience discomfort 
when talking.  Back and neck pain was noted.  

The veteran's GERD was evaluated and confirmed at a January 
2005 VA medical examination.  According to the examination 
report, the veteran complained of constant and progressive 
heartburn and periodic epigastric pain.  He denied vomiting, 
nausea, diarrhea or abdominal pain.  The veteran had a good 
appetite and his weight was stable.  He was not taking any 
antacid medications at the time.  Physical evaluation of the 
epigastric area showed no tenderness or pain.

The veteran was reevaluated at a May 2006 VA medical 
examination.  The overall assessment of his GERD was that it 
had improved since onset.  The veteran reported experiencing 
heartburn less than once a week and regurgitation of clear 
fluid on a weekly basis.  He denied nausea, vomiting, 
dysphagia, esophageal pain, esophageal dilation, and 
hematemesis/melena.  It was also noted that he was taking 
Omeprazole and that he would likely be required to have 
lifelong treatment.  The veteran related that, a few days 
after coming off of therapy, esophageal pain, heartburn and 
regurgitation flare up and persist until treatment is 
resumed.  It was further noted that GERD had mild effects on 
daily activities with respect to his feeding and no 
significant effects on his usual occupation.  

The record establishes that the veteran has been receiving VA 
treatment for GERD.  Outpatient treatment records dated in 
April 2005 indicate that the veteran complained of having 
constant sinus drainage that made his throat sore.  He denied 
having chest pain or any swallowing problems that affected 
oral intake.  In September 2005, the veteran complained of 
increasing reflux symptoms that bothered him all day and got 
worse at night and when he lied down.  He reported water 
brash type symptoms with burning in the back of the throat 
and stomach contents coming up as far as the posterior 
pharynx intermittently.  The veteran started taking 
Omeprazole and a few days later the symptoms just about went 
away.  Physical examination revealed a nontender abdomen and 
no pain over the epigastric area.  An endoscopy was 
recommended.  

The veteran underwent an upper gastrointestinal (GI) 
endoscopy in November 2005.  His esophagus, stomach and 
examined duodenum were all found to be normal.  It was 
recommended that the veteran continue to use a proton pump 
inhibitor.  VA treatment records dated in December 2005 noted 
that the veteran's stomach was doing well.  He had cut down 
on the Omeprazole to one a day, and the reflux seemed to be 
under very good control.  

VA outpatient treatment records dated in November 2006, 
revealed that the veteran was having trouble with reflux 
symptoms again.  He complained of an intermittent 
nonproductive cough and occasional sinus drainage, and denied 
fever chills, shortness of breath and chest pain.  The 
veteran was instructed bring his dosage of Omeprazole back up 
to twice a day.  A week later in December 2006, the veteran 
reported a great improvement in his reflux symptoms and no 
pain.  Head, eyes, ears, nose and throat were basically 
clear, chest was clear bilaterally, and abdomen was 
nontender.  

In February 2007, it was reported that the reflux was doing 
well.  The veteran was not experiencing any GI symptoms; 
however, he had some hoarseness and laryngitis, possibly 
related to the reflux, and a scratchy and burning feeling in 
his throat.  Physical examination revealed a soft, nontender 
abdomen.  An ears, nose, throat (ENT) evaluation showed mild 
dysphagia associated with throat tightness.  The physician 
found this condition to be associated with voice fatigue-
myofascial inflammation.  Speech pathology for voice 
counseling was recommended.

Based on the evidence of record, as detailed above, the Board 
finds that the veteran's disability picture does not most 
nearly approximate the next-higher 30 percent rating, or an 
even higher 60 percent rating under DC 7346.  Contrary to the 
veteran's assertions, there is no evidence of persistently 
recurrent epigastric distress.  At best, his January 2005 VA 
examination report indicates that he complained of periodic 
epigastric distress.  Furthermore, it was noted in this 
January 2005 report and in a September 2005 treatment record 
that physical evaluations had revealed negative findings of 
pain in the epigastric area.  The veteran also denied chest 
pain during VA treatment visits in April 2005 and November 
2006.  

With respect to the veteran's complaints of heartburn and 
regurgitation, the Board notes that these symptoms are 
already accounted for under the currently-assigned 10 percent 
evaluation.  See 38 C.F.R. § 4.114, DC 7346.  Additionally, 
the February 2007 outpatient treatment records noted that 
symptoms such as mild dysphagia and throat discomfort were 
attributable to voice fatigue-myofascial inflammation.  
Moreover, to the extent that medical records reflect 
complaints of sore throat, difficulty swallowing, nausea, and 
back and neck pain, the Board finds that they represent acute 
and transitory symptoms of his GERD that, like pyrosis and 
regurgitation, can be alleviated and controlled by taking 
medication, specifically Omeprazole, and adhering to 
prescribed eating habits.  The Board further notes that there 
is no evidence to indicate that any of the GERD symptoms 
substantially or considerably impair his health.  

Accordingly, the medical evidence of record does not suggest 
that the veteran has persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health, as is required for a 30 
percent rating.  38 C.F.R. § 4.114, DC 7346.  Nor is there 
any indication of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of impairment of health, as required 
for a 60 percent rating.  Id.  Thus, the Board concludes that 
a rating in excess of 10 percent for GERD under Diagnostic 
Code 7346 is not warranted.

The Board has considered the veteran's service-connected GERD 
under all other potentially applicable Diagnostic Codes.  
However, Diagnostic Codes 7203 to 7205 are not for 
application because the evidence does not show that the 
veteran has been diagnosed with stricture, spasm, or 
diverticulum of the esophagus.  Likewise, the evidence does 
not show that the veteran has been diagnosed with a gastric, 
duodenal, marginal, hypertrophic, inguinal, ventral, or 
femoral ulcer; therefore, Diagnostic Codes 7204 to 7307 and 
7338 to 7340 are not for application.  Accordingly, the Board 
concludes that an initial rating in excess of 10 percent for 
the veteran's service-connected GERD is not warranted under 
any applicable Diagnostic Code.

The Board has also considered whether staged ratings are for 
application.  The evidence, however, does not show that the 
veteran's symptoms have risen to the level for a rating in 
excess of 10 percent at any time during the period on appeal.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
GERD is denied.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


